Citation Nr: 0924415	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection chronic obstructive 
pulmonary disease (COPD). 

3.  Entitlement to service connection for lung cancer.  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1987 to September 
1987 and from October 1990 to May 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
respiratory disabilities which he contends began during his 
service in Southwest Asia.  His service treatment records 
reflect that he was seen on one occasion in service with 
complaints of asthma symptoms.  Private medical records 
indicate that he was also treated for acute bronchitis prior 
to service in April 1989 and July 1990.  

The Veteran was scheduled for a VA pulmonary examination in 
March 2007 to determine the etiology of his claimed 
conditions, but he failed to appear.  He has not contacted 
the RO to provide any explanation for his absence or to 
request a new examination.  It is unclear whether the Veteran 
was ever notified of the pending examination because the 
claims file does not contain a copy of the notification 
letter that should have been sent to him.  In addition, it 
appears that the Veteran may have a different mailing address 
from the one used in prior correspondence.  The record shows 
that the Veteran was incarcerated from the date of his claim 
in September 2002 through the date of his latest 
correspondence with the RO in February 2008.  However, a 
letter from VA to the Veteran dated in May 2009 was returned 
as undeliverable, suggesting that he may no longer be in 
prison.  

The medical evidence of record is insufficient to fairly 
adjudicate the claim, and an examination is required.  VA has 
a duty to assist the Veteran by providing an examination 
where there is insufficient competent medical evidence on 
file for the VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  
Therefore, it is incumbent upon the AMC/RO to attempt to 
ascertain the Veteran's current mailing address and 
reschedule him for a VA examination to assess his claimed 
disabilities.  

The Board recognizes the difficulty of conducting an 
examination if the Veteran in fact remains incarcerated.  
Nonetheless, the duty to assist incarcerated veterans 
requires VA to tailor its assistance to meet the peculiar 
circumstances of confinement, as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  On 
remand, the AMC/RO should pursue whatever reasonable options 
may be available to provide the Veteran with a medical 
examination, which may include sending a VA provider to 
examine the Veteran at the prison or permitting a qualified 
medical specialist from the prison to conduct the 
examination.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should take the necessary 
steps to determine the Veteran's 
current mailing address, to include 
contacting the facility in which he was 
previously incarcerated to request a 
forwarding address and contacting his 
closest relative as noted on his 
original claim for compensation.  Send 
a letter to this address notifying the 
Veteran of the date, time, and location 
of the examination described below.  
The Veteran must be informed that, 
should he fail to report for the 
scheduled examination, his claims will 
be decided based on the available 
evidence and may be denied.  

2.	Schedule the Veteran for an appropriate 
VA examination to determine the nature 
and etiology of his claimed respiratory 
disabilities, to include asthma and 
COPD.  If the Veteran remains 
incarcerated, the AMC/RO should 
coordinate the examination with the 
correctional facility as necessary.  
The claims file must be made available 
to the examiner for review.  The 
examiner should conduct a thorough 
examination and describe any pathology 
found.  For each diagnosed condition, 
the examiner should state whether it is 
at least as likely as not (i.e., 50 
percent probability) that the condition 
began during or was permanently 
aggravated by any incident of service.  
A complete rationale should be provided 
for any opinion expressed.  

3.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




